DECISION OF DISMISSAL
This matter is before the court on Defendant's request for dismissal included in its Answer filed August 11, 2010, on the ground that Plaintiff's appeal was filed prematurely (i.e., too early).
The court addressed Defendant's dismissal request at a case management hearing held by telephone November 23, 2010. After considerable discussion at that hearing, in which Plaintiff was aided by a Spanish speaking interpreter, the court finds Defendant's motion is well taken and is therefore dismissing Plaintiff's appeal.
The relevant facts are as follows. Defendant issued a Notice of Deficiency adjusting Plaintiff's 2008 Oregon income tax return. That notice was mailed to Plaintiff on June 16, 2010. Plaintiff appealed that notice by filing a Complaint with the Oregon Tax Court on July 2, 2010.
A notice of deficiency is not an appealable act, and therefore does not create a right of appeal. See generally
ORS 305.265.1 Rather, it is the notice of assessment that entitles a taxpayer to file an appeal with the Magistrate Division of the Tax Court. ORS 305.265(15); ORS 305.275(1). Plaintiff appealed before a deficiency was even issued, and to date, no *Page 2 
assessment has been issued. Accordingly, Plaintiff's appeal for tax 2008 was filed prematurely and must be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's request for dismissal is granted and Plaintiff's appeal is dismissed as premature.
Dated this ___ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon November 29, 2010. The Court filed and entered this documenton November 29, 2010.
1 All references to the Oregon Revised Statutes (ORS) are to 2009.